Exhibit 10.40

[BGC Letterhead]

PRIVATE & CONFIDENTIAL

TO BE OPENED BY ADDRESSEE ONLY

Our Ref: KB/SW

Sean Windeatt

13 Prince Edward Mansions

Moscow Road

Bayswater

London

W2 2WA

15th February 2005

Dear Sean,

The terms of your employment are with BGC International (the “Company”) and are
set out below and in the attached standard terms and conditions. The terms in
clause 4 herein are offered to you in confidence and shall not be disclosed
(without the Company’s consent) by you to any third party.

 

1. Commencement of Employment

This Agreement will be deemed to have commenced on 1st January 2005 (the
“Commencement Date”). Your employment is for an initial fixed term of five years
from the Commencement Date and thereafter shall continue unless terminated in
accordance with clause 6. Your continuous period of employment commenced on
14th July 1997.

 

2. Place and Hours of Work

(a) You will work for the Company or on secondment with an Associated Company
(as defined in clause 1.1 of your terms and conditions) in the London offices of
the Company.

(b) Your normal hours of work will be 8.00 am to 6.00 pm on Monday to Friday.

 

3. Job Title

You will be employed as a Business Manager.

 

4. Salary

You will be paid a salary of £125,000 per annum.

 



--------------------------------------------------------------------------------

2

 

5. Benefits

In addition to your monetary remuneration, you may be eligible to participate in
the benefits schemes set out in clause 3 of the terms and conditions.

 

6. Notice of Termination

Your employment may be terminated by either party giving to the other not less
than three months written notice, expiring on or at any time after the
expiration of the initial fixed term.

 

7. Governing Law

This Agreement shall be governed by and construed in accordance with English
Law. The parties submit to the exclusive jurisdiction of the English Courts as
regards any claim or matter arising out of or in connection with this Agreement.

This letter together with the attached standard terms and conditions will
constitute a contract between you and the Company save that it shall not be
binding and enforceable unless or until executed by the representative of the
Company set out below. Please sign and return both the enclosed copies of this
letter and the attached terms and conditions as confirmation that you have
received and accepted these. One copy of the letter will be returned to you
after signature on behalf of the Company and the other copy will be placed on
your Personnel file.

Yours sincerely,

BGC INTERNATIONAL

 

/s/ Shaun D. Lynn

     /s/ Sean A. Windeat

SHAUN LYNN

     SEAN WINDEATT

PRESIDENT

    

21/3/05

     21/2/05

DATE

     DATE

 



--------------------------------------------------------------------------------

3

 

TERMS AND CONDITIONS

OF BGC INTERNATIONAL

 

  1. Employer

 

  1.1 Your employer is BGC International (the “Company”). Where your employment
contract and these terms and conditions refer to “Associated Company” this means
any company, partnership or other entity controlled by, or controlling, or in
common control with, the Company or its parent. A person, company, partnership
or other entity shall be deemed to control another person, company, partnership
or other entity if the former person, company, partnership or other entity
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the other person, company, partnership or
other entity whether through the ownership of voting securities or partnership
interests, representation on its board of directors or similar governing body,
by contract or otherwise.

 

  2. Your Obligations, Duties and Hours of Work

 

  2.1 You are required to well and faithfully serve the Company and to use your
best endeavours at all times to promote and develop the Company’s business and
reputation and to act in the best interests of the Company.

 

  2.2 In view of your position and the nature of the Company’s business you will
be expected and required to work outside the normal hours of work dependent upon
market conditions and other factors inherent in the business. In accordance with
Regulation 5 of the Working Time Regulations you agree that Regulation 4(1) of
the Working Time Regulations shall not apply to your employment with the
Company. At any time during your employment you or the Company may give three
months’ notice in writing that this paragraph shall cease to apply with effect
from the expiry of the said three months’ notice.

 

  2.3 You must devote the whole of your working time to the business of the
Company or to any other Associated Company to which you are assigned to perform
duties. For this reason, during your employment, you are not permitted, without
the written consent of the Company, to have an interest in any other company,
business or enterprise (whether as an employee, contractor, partner, consultant,
agent, shareholder or otherwise). You may, however, acquire or own, without
disclosure, by way of investment only, less than 1% of the outstanding
securities of any class of any corporation that is listed on a recognised stock
exchange or traded in the over-the-counter market.

 

  2.4 You agree to comply with such reasonable instructions as the Company (or
any Associated Company) may give from time to time including in relation to its
discretion to allocate customers, to reimburse or set limits on expenses and to
require you to comply with by rules and procedures affecting your employment
which the Company may from time to time lawfully and properly introduce,
including the provision of the Company’s Employee handbook. The Company will,
where practicable, give you four weeks’ notice of any new rules or procedures
affecting you.

 



--------------------------------------------------------------------------------

4

 

  2.5 You agree to comply with any substance misuse policies of any Exchange or
financial services regulator of which the Company is a member.

 

  2.6 You must maintain the highest standards of honesty and fair dealing in
your work for the Company. Great importance is attached to the observance of the
Company’s policies and procedures, particularly the Compliance Manual, and the
common law, regulations or codes or principles made pursuant to the Banking Act
or the Financial Services Act and/or the Bank of England or any of the Self
Regulating Organisations (SROs) including The Financial Services Authority. You
acknowledge that any serious or substantial breach of any of these obligations
will be regarded as gross misconduct and is likely to result in your summary
dismissal.

 

  2.7 In order to retain and enhance the Company’s standing and integrity at the
forefront of the business community in the United Kingdom and internationally,
your conduct in dealings with members of the public and customers of the Company
must be totally professional.

 

  2.8 You are required to have and maintain a high level of product and market
knowledge so that you are capable of providing a professional and profitable
service to the Company’s clients. You must use reasonable endeavours to raise
the profile of the Company (including increasing the Company’s client base) and
to improve relationships with the Company’s existing clients, including
entertaining and making personal contact with existing and potential new
customers (within the guidelines set down by the Company from time to time) in
order to fulfil your duties.

 

  3. Benefits

You will be notified separately of your eligibility for benefits such as health
insurance and permanent health insurance. Your eligibility for such schemes is
subject to the terms and rules of the scheme prevailing from time to time. In
particular (but without limitation) you must provide your full co-operation in
connection with any claim made on your behalf under such a scheme(s) and you are
at all times responsible for providing any medical evidence that may be required
by the insurers. Should the insurers refuse your claim, the Company will be
under no further obligation to pay any remuneration or provide other benefit to
you and you expressly waive any express or implied term to the contrary. The
Company reserves the right to vary, and/or replace any health insurance and/or
permanent health insurance scheme(s) from time to time at its absolute
discretion.

 

  4. Pension

Save as required by law in connection with a stakeholder pension, there is no
Company pension. Accordingly, there is no contracting-out certificate in force
in



--------------------------------------------------------------------------------

5

 

relation to your employment and unless you make private pension arrangements,
you must contribute to the State Earnings Related Pension Scheme.

 

  5. Expenses and Deductions

 

  5.1 You will be entitled to the reimbursement of all reasonable expenses
incurred in the proper performance of your duties in compliance with the
Company’s policies and practices provided that you complete the Company’s
expenses claim form to its satisfaction and submit satisfactory supporting
evidence. The Company reserves in its sole discretion the right not to reimburse
expenses incurred within 30 days of your giving notice, or purported notice, to
resign or terminate your employment.

 

  5.2 If at any time during your employment you have liabilities to the Company,
or any Associated Company, whether under your employment contract or otherwise,
either actual or contingent (where there is a likelihood that a future liability
will occur), including but not limited to loans, advances, relocation expenses
or excess holiday payments, it is specifically agreed that the Company may
deduct the sum or sums in respect of such liabilities from time to time owed to
it from any payment otherwise due to you from the Company howsoever arising
including your final pay. If a likely future liability does not occur any money
deducted on account thereof shall be released as soon as reasonably practicable.

 

  5.3 The Company may reduce or make deductions from your remuneration with
respect to unauthorised non-attendance at work for all or part of any working
day. Where you fail to be present for work for two or more days without
authorization or good reason, you may be subject to disciplinary action,
including dismissal.

 

  5.4 The Company will deduct from your salary or other payments due to you such
sums as shall be necessary to satisfy income tax or national insurance
contributions arising out of your employment with the Company or any Associated
Company.

 

  6. Holiday Leave

 

  6.1 Save as otherwise agreed with the Company, you are entitled, in addition
to bank and statutory holidays (which the Company recognises), to 20 working
days paid holiday in each complete holiday year. The holiday year runs from
1 January to 31 December. Holiday must be taken at times agreed with the person
designated by the Company for this purpose and may not be carried forward from
one calendar year to the next.

 

  6.2 You agree that the Company may require you to work on all or any bank
and/or public holidays in order to fulfil the requirements of your position. If
your employment commences or terminates part way through the holiday year, your
entitlement to holiday during that year will be assessed on a pro rata basis and
for the purposes of this clause holiday accrues at the rate of 1.66 days per
month.

 

  6.3

The Company reserves the right during any period of notice of termination of
your employment, or during any period in which the Company does not require you
to



--------------------------------------------------------------------------------

6

 

perform your duties during your employment, to require you to take any accrued
holiday leave.

 

 

6.4

Upon termination of your employment, you will not be entitled to be paid in lieu
of holiday leave accrued to you but untaken in excess of your entitlement to
annual leave under the Working Time Regulations, namely 1.66 days per month. For
the purposes of this paragraph, any payment in lieu will be at the rate of
1/260ths of your annual fixed draw per day. In any holiday year, the Company may
deduct any holiday leave taken in excess of your entitlement accruing from your
salary at the rate of 1/260 ths per day by which your entitlement is exceeded.

 

  7. Sickness

 

  7.1 If you are ill and unable to come to work you must ensure that the
President (or his designate) is informed of your absence at the earliest
opportunity, and in any event no later than three hours after your regular start
time. You must advise how you may be contacted while you are not in the office.
If you cannot call, you must arrange for someone else to do this. Failure to
notify the Company of any absence, without good reason, will be treated as
unauthorised absence and may lead to disciplinary action, including dismissal,
and/or deductions being made from or non payment of your remuneration. You are
responsible for ensuring that the Company is kept fully informed on a day to day
basis about your condition and in particular your likely date of return to work.

 

  7.2 You will be entitled to statutory sick pay provided you comply with the
Company’s notification procedures. (Details of your entitlement in accordance
with the relevant legislation can be obtained from the Human Resources Officer).
Subject to the Company’s policy from time to time, the Company will pay you your
salary for up to a maximum aggregate period of 10 working days in any period of
12 months. Thereafter any additional payment during sickness absence shall be at
the absolute discretion of the Company. It is the Company’s policy not to make
any additional payments if you are sick during your notice period.

 

  7.3 If you are absent from work for more than three consecutive working days,
you may be required to provide a medical certificate from your doctor to Human
Resources. Failure to comply with your obligations under this clause may result
in disciplinary action, including dismissal, or deductions from or non-payment
of your remuneration. If you are absent from work for a period in excess of one
month and you then notify the Company that you are fit to return to work, you
agree that the Company may postpone your return until it has received a
certificate from a medical advisor nominated by the Company pursuant to
paragraph 7.4 below which confirms that you are fit to return to work. You shall
not be entitled to receive any payment from the Company (other than statutory
sick pay if appropriate) during any period prior to receipt of such certificate
by the Company.

 

  7.4 The Company may require you to undergo examinations (including where
appropriate, blood and other tests) by a medical adviser appointed or approved
by the Company. You agree that the medical adviser may disclose to the Company
the results of the examination and discuss with the Company his or her opinion
of your ability to properly discharge your duties.



--------------------------------------------------------------------------------

7

 

  8. Approaches by Competitors

 

  8.1 If at any time you are invited or approached to take up employment with,
or to enter into a business relationship with, a competitor of the Company (or
any Associated Company) you will disclose that fact as soon as practicable in
writing to the President of the Company (or his designate).

 

  8.2 If at any time you decide to accept an offer of employment or to enter
into a business relationship with a competitor of the Company (or any Associated
Company) before accepting such an offer you must:

 

  8.2.1 provide the competitor with a copy of your employment contract and these
terms and conditions, omitting or obscuring the salary; and

 

  8.2.2 give notice of that fact as soon as reasonably practicable in writing to
the person designated by the Company for this purpose.

 

  8.3 In order to protect and maintain a stable workforce, the Company requires
that if at any time you become aware that another employee of the Company (or
any Associated Company) with whom you have material dealings and who works in
the same business unit as you has been invited or approached to take up
employment with, or to enter into a business relationship with, a competitor of
the Company (or any Associated Company) you must inform the President (or his
designate) of this fact as soon as reasonably practicable.

 

  9. Suspension and Garden Leave

 

  9.1 In circumstances where the Company considers it reasonable (including but
not limited to, investigating any disciplinary matter against you) it reserves
the right at its sole discretion, to require you to remain at home on paid leave
for a period of no more than three months in aggregate or to assign to you such
other duties consistent with your abilities in addition to or instead of your
duties herein.

 

  9.2 During any period after you or the Company has given notice to terminate
your employment or notice not to renew your contract or if you should otherwise
seek to leave your employment with the Company, then the Company will at its
discretion be under no obligation to assign any duties to you or to provide any
work for you, may transfer you to a different product area and/or will be
entitled to exclude you from its premises. This will not affect your entitlement
to receive your salary (if any).

 

  9.3 During any period of suspension or garden leave under this paragraph 9,
you agree that:

 

  9.31 save for routine social contact, you will not contact employees or
clients of the Company with whom you have previously dealt while employed by the
Company; and

 

  9.3.2 if requested to do so, you must return immediately to the Company any
Company property, any Associated Company’s property and any property of its or
their clients in accordance with paragraph 10 below.

 



--------------------------------------------------------------------------------

8

 

  10. Termination of Employment

 

  10.1 Notwithstanding anything to the contrary in your employment contract and
these terms and conditions, the Company may dismiss you summarily (i.e. without
notice) in circumstances where it is entitled to do so at common law, including,
but not limited to, substantial breach of any terms of the employment contract
and these terms and conditions or the Company’s policies and procedures, wilful
refusal or neglect to carry out instructions or duties, dishonesty or other
instances of serious misconduct or serious incompetence. You are advised to
refer to the Company’s handbook for a non-exhaustive list of the examples which
are normally regarded as gross misconduct.

 

  10.2 Upon the termination of your employment (and during any period of
suspension or garden leave in accordance with paragraph 9 above), you must
return immediately to the Company any Company property, any Associated Company’s
property and any property of the Company’s or any Associated Company’s clients,
including but not limited to all keys, documents, lists, papers, business cards,
credit cards, security and computer passes, mobile telephones, records and
computer disks or any other media on which information is held relating to the
business of the Company or any Associated Company or their clients together with
any copies thereof.

 

  10.3 In the event that you are not, in the opinion of the Company, physically
or mentally fit to perform your duties your employment may be terminated upon
one month’s notice in writing. Before taking such action the Company will
consult with you and obtain a medical opinion if necessary. Without prejudice to
the foregoing, if you cannot work or perform your duties because you are ill or
injured for six consecutive months in any period of 12 months, the Company may
terminate your employment on one month’s notice.

 

  10.4 The notice periods set out above do not apply to retirement. Your
employment will terminate automatically on your reaching the age of 55, in the
absence of a specific agreement to the contrary.

 

  11. Grievance, Dismissal and Disciplinary Procedure

 

  11.1 Where any grievance and disciplinary procedure implemented by the Company
from time to time exceeds statutory obligations, the procedure is not binding
upon the Company and does not form part of your terms and conditions.

 

  11.2 The Company’s current dismissal and disciplinary procedures are set out
in the Company Handbook. If the Company determines that you have committed a
disciplinary offence, it reserves the right to impose a penalty upon you
commensurate with the disciplinary offence committed. If you are dissatisfied
with a disciplinary decision to dismiss you, in accordance with the Company’s
current dismissal and disciplinary procedures, you should apply in writing to
the Head of the Human Resources Department.

 

  11.3

If you have a grievance you should write to the Head of the Human Resources
Department in the first instance if you are unable to resolve it informally. The
Head of the Human Resources Department will allocate an appropriate person to
deal



--------------------------------------------------------------------------------

9

 

 

with it. Further details of the process are set out in the grievance procedure
which is in the Company Handbook.

 

  12. Company’s Absolute Discretion and Liquidated Damages

 

  12.1 Where the Company expressly reserves any right at or in its absolute
discretion, and whether in your employment contract or in these terms and
conditions, you agree and acknowledge that the implied term of mutual trust and
confidence (or any other implied term) shall not apply to the exercise of that
discretion. For example, in relation to an absolutely discretionary bonus, the
Company is entitled to award no bonus if it considers that this would be
appropriate.

 

  13. Undertaking and indemnity

 

  13.1 You represent, undertake and warrant that by the execution and/or the
performance of your duties under your employment contract and these terms and
conditions, you are not (and will not be) in default under, or in breach of, any
agreement (including, but not limited to any agreement requiring you to preserve
the confidentiality of any information which is the property of any third party)
to which you are a party to or which you may be subject.

 

  13.2 You agree that you will indemnify the Company (or any Associated Company)
in respect of any tax liability that the Company (or any Associated Company) may
incur to make any payment (including, without limitation, income tax or employee
national insurance contributions) as a result of any failure on your part
promptly and fully to account to and discharge any liability you may have to any
third party. This indemnity will survive the termination of your employment with
the Company howsoever caused.

 

  14. Confidentiality and Non-derogatory Comments

 

  14.1 You shall not at any time during your employment nor after its
termination directly or indirectly use, or copy or divulge Confidential
Information to the detriment or prejudice of the Company, any Associated
Company, or any of its or their clients.

 

  14.2

“Confidential Information” means information of a confidential or secret nature,
trade secrets or commercially sensitive information relating to the business or
financial affairs of the Company or any Associated Company or any person
(whether agents, customers, prospective customers or suppliers) having dealings
with the Company or any Associated Company. Confidential Information shall
include: details and lists of individuals, customers or counterparties or other
organisations with whom the Company or any Associated Company transacted
business during your employment (including their requirements, financial
standing, the terms of business and any dealings with them), strategic business
planning and financial information of the Company or any Associated Company
(including results and forecasts of any broking or trading desks, financial
instrument transaction systems, details of employees and officers and their
remuneration/benefits and the terms of their employment with the Company or any
Associated Company), any information concerning telecommunications systems
and/or data processing/analysis, (including inventions, developments or
improvements, designs,



--------------------------------------------------------------------------------

10

 

 

processes, software (including source codes)) or copyright works discovered or
used by the Company (or any Associated Company) or their employees and any
information which you are told is confidential or which you are aware or ought
reasonably be aware has been given to the Company or any Associated Company in
confidence by other persons. The foregoing list is not exhaustive.

 

  14.3 You shall not be restrained from disclosing any Confidential Information
which you are authorised to disclose in the proper performance of your duties by
the Company or which is or comes into the public domain (other than as a result
of a breach of your obligations under your employment agreement) or is ordered
to be disclosed by a court of competent jurisdiction, a regulatory authority or
otherwise required to be disclosed by law.

 

  14.4 During your employment or at any time after its termination, you must not
make, publish or otherwise communicate to third parties (both internally and
externally) any disparaging or derogatory statements, whether in writing or
otherwise, concerning the Company, or any Associated Company, or any of their
respective officers or employees and you acknowledge that acting in breach of
this provision will harm the business of the Company and/or any Associated
Company and constitutes a serious breach of your employment contract.

 

  14.5 The covenants contained in this paragraph 14 shall survive the
termination or expiration of your employment.

 

  15 Protection of the Company’s Interests

 

  15.1 Without the written prior consent of the Company and whether alone or
with others, directly or indirectly for your own benefit or the benefit of any
person or organization you shall not, during the term of your employment, or for
a period of twelve (12) months after its termination, offer to employ or enter
into partnership, induce or attempt to induce any individual to whom this
paragraph applies to leave the employment of or to discontinue the supply of
his/her services to the Company or any Associated Company without the Company’s
prior written consent (whether or not such action would result in a breach of
contract by such individual) nor shall you encourage counsel or procure that
individual to do so. This paragraph shall apply to any individual who is an
employee or who provides services to the Company or any Associated Company and
whom you have managed or with whom you have or have had material and/or regular
dealings in the course of your employment during the twelve 12 months prior to
the termination of your employment and who is employed by or has provided
services to the Company (or an Associated Company) in a senior or managerial
capacity or in any technical, IT, sales, marketing, business development role,
provided this restriction shall not apply to non-management (clerical or
administrative or manual) staff.

 

  15.2 Provided that the Company pays you during such period remuneration equal
to your basic salary (pro-rated) as at the date your employment is terminated,
without the written prior consent of the Company and whether alone or with
others, directly or indirectly for your own benefit or the benefit of any person
or organization you shall not during your employment or for a period of six
(6) months after its termination:

 



--------------------------------------------------------------------------------

11

 

  15.2.1 solicit or entice away any client or counterparty of the Desk (or any
desk to which you are moved in accordance with your employment contract) of the
Company or any Associated Company (whether a company or an individual) with
which or whom you have had material and/or regular dealings in the course of
your duties or, where this provision would apply after your employment ends, any
time during the twelve (12) months prior to its termination;

 

  15.2.2 in competition with the Restricted Business, seek to procure orders
from, deal or carry on business with, or transact business with, any client or
counterparty of the Desk (or any desk to which you are moved in accordance with
your employment contract) of the Company or any Associated Company (whether a
company or an individual) with which or whom you have had material and/or
regular dealings in the course of your duties or, where this provision would
apply after your employment ends, any time during the twelve (12) months prior
to its termination;

 

  15.2.3 engage the services of, render services to or become interested in (as
owner, stockholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) any business activity that is in competition
with the Restricted Business.

 

  15.3 “Restricted Business” shall mean the business or any part of the business
and which in either or both case(s):

 

  15.3.1 is carried on by the Company or any Associated Company at the date of
termination of your employment;

 

  15.3.2 was carried on by the Company or any Associated Company at any time
during your employment or, where the relevant provision would apply after your
employment ends, any time during the twelve months immediately preceding the
date of its termination; or

 

  15.3.3 is to your knowledge to be carried out by the Company or any Associated
Company at any time during the twelve (12) months immediately following the date
of termination of your employment

and which you were materially concerned with/worked for or had management
responsibility for (or had substantial confidential information regarding) in
either case at any time during your employment or, where the relevant provision
would apply after your employment ends, any time during the period of twelve
(12) months immediately prior to the date of its termination.

 

  15.4 You acknowledge that:

 

  15.4.1 the restrictions set out above are reasonable and necessary for the
protection of the legitimate interests of the Company and/or any Associated
Company and that, having regard to those interests, these restrictions do not
work unreasonably on you;



--------------------------------------------------------------------------------

12

 

  15.4.2 the restrictions shall apply in relation to all clients and
counterparties in respect of whom they are expressed to apply notwithstanding
that such clients and counterparties may have been introduced to the Company or
any Associated Company by you (or any person under your control) before or
during your (or his/her) employment with the Company or any Associated Company
any and all of your relationships from time to time with clients of the Company
and/or any Associated Company are the property of the Company and/or its
Associated Company.

 

  15.5 If the Company transfers all or part of its business to an Associated
Company or to a third party (in either case, a “Transferee”) the restrictions
contained in this paragraph 15 shall, with effect from the date of your becoming
an employee of the Transferee, apply to you as if references to the Company
included the Transferee and references to any Associated Company are construed
accordingly and as if references to customers or clients or counterparties or
suppliers are of the Company and/or Transferee and their respective Associated
Companies.

 

  15.6 The obligations imposed on you by paragraph 15 extend to you not only on
your own account but also if you act on behalf of any other company, entity or
other person and shall apply whether you act directly or indirectly.

 

  15.7 The restrictions entered into by you in paragraphs 15.1 and 15.2 are
given to the Company for itself and as trustee for each and any Associated
Company. In accordance with the Contracts (Rights of Third Parties) Act 1999,
any Associated Company may rely upon and enforce the terms of this paragraph 15
against you.

 

  16. Inventions and Intellectual Property

 

  16.1 You must disclose to the Company any invention, or improvement, design,
process, information, copyright work, trade mark or trade name or get-up made,
created or discovered by you during the continuance of your employment (whether
patentable or not and whether or not patent protection has been applied for or
granted or registered) which concerns or is applicable to products or services
provided by or relating to the business of the Company or any Associated Company
or capable of being used or adapted for use therein or in connection therewith
(“Intellectual Property”) made or discovered in the course of your employment
and shall belong to and be the absolute property of the Company or any such
Associated Company as the Company may direct (to the extent permitted by law).

 

  16.2 To the extent that such Intellectual Property has not vested or does not
vest in the Company by operation of law, you hereby irrevocably assign to the
Company, including by way of future assignment, with full title guarantee,
absolutely and free from all encumbrances, all your rights, title and interest
in any and all intellectual property rights, in, or relating to the Intellectual
Property together with all accrued rights of action in respect of any
infringement of any such intellectual property rights.

 

  16.3 You shall at all times whether during your employment or after its
termination:



--------------------------------------------------------------------------------

13

 

  16.3.1 supply all such information and give such assistance as is necessary in
the opinion of the Company (or any Associated Company) to enable it or them to
exploit the Intellectual Property to the best advantage; and

 

  16.3.2 execute all such documents and take all such steps required for vesting
the Intellectual Property rights in the Company or any such Associated Company
or in such other person as the Company may specify.

 

  17. Data Protection and Monitoring

 

  17.1 You consent to the Company or any Associated Company holding and
processing both electronically and manually, the data (including personal
sensitive data and information contained in e-mail and e-mail attachments) it
collects, stores and/or processes, which relates to you for the purposes of the
administration and management of its business. You also agree to the Company or
any Associated Company forwarding this data to other offices it may have which
may be outside the European Economic Area for storage, processing, or
administrative purposes and you consent to the Company or any Associated Company
disclosing your personal data to third parties where such disclosure is for the
legitimate business purposes of the Company or any Associated Company.

 

  17.2 To ensure regulatory compliance and for the protection of its workers,
clients/customers and business, the Company reserves the right to use
surveillance equipment and to monitor, intercept, review and access your
telephone log, internet usage, voicemail, e-mail and other communication
facilities provided by the Company which you may use during your employment. The
Company will use this right of access reasonably but it is important that you
are aware that all communications and activities on our equipment or premises
cannot be presumed to be private.

 

  17.3 The Company does not permit employees to covertly tape or record
electronically by any means any individual with whom they interact in the course
of their duties. Any employee who does so (without the Company’s authority) in
breach of this clause will be subject to disciplinary action and the Company
will regard their actions as gross misconduct. You accept that as any covert
recording will be in breach of the Data Protection Act 1998 and as such obtained
illegally such evidence will not be admissible in any court proceedings.

 

  18. Entire Agreement

 

  18.1 These terms and conditions together with the employment contract
represent the entire agreement between the parties with respect to your
employment. Each party confirms that it has not relied upon any information,
representations or warranties not expressly contained herein.

 

  18.2 The employment contract and these terms and conditions may not be
amended, supplemented or modified except by written agreement executed by you
and the Company.

 

  18.3

No provision of the employment contract and these terms and conditions will be
waived or deemed to be waived, unless such waiver is in writing signed by the



--------------------------------------------------------------------------------

14

 

 

waiving party. No such waiver shall be a waiver, or deemed to be a waiver, of
any other or further obligation or liability of the party or parties in whose
favour the waiver was given.

 

  18.4 You agree that the Company may assign this contract to a creditworthy
Associated Company in whole or in part and that if the Company shall choose to
do so, you shall have no claim against the Company in connection with such
assignment.

These terms and conditions and the employment contract to which they are
attached and of which they form part are in substitution of any previous
contract of employment with the Company or any Associated Company, such that any
such previous document shall be of no legal force or effect from the date of the
employment contract.

 

/s/ Sean Windeatt      21/2/05

Sean Windeatt

     DATE